March 15, 1999	NO. 4-98-0790



IN THE APPELLATE COURT



OF ILLINOIS



FOURTH DISTRICT



BLOOMINGTON TOWNSHIP,				)	Appeal from

and						)	Circuit Court of

DALE TOWNSHIP, OLD TOWN TOWNSHIP, DRY	)	McLean County

GROVE TOWNSHIP, NORMAL TOWNSHIP, and	)	No. 95MR93

TOWANDA TOWNSHIP,					)

Intervening Plaintiffs-		)

Appellees,				)

v.						)

THE CITY OF BLOOMINGTON and THE TOWN	)

OF CITY OF BLOOMINGTON,				)

Defendants-Appellants,		)

and						)	

COUNTY OF McLEAN and BLOOMINGTON CITY	)	Honorable

ELECTION COMMISSION,				)	Ronald C. Dozier,

Defendants.				)	Judge Presiding.

_________________________________________________________________



JUSTICE COOK delivered the opinion of the court:



The City of Bloomington annexed land that was located within the adjoining Bloomington Township.  Bloomington Township objected to the inclusion of those lands within the Town of the City of Bloomington and caused the matter to be put to a refer­en­

dum, con­duct­ed within Bloomington Township on Novem­ber 8, 1988.  The voters chose for those lands to remain in Bloomington Town­

ship, rather than be a part of the Town of the City of Blooming-

ton.  The lands are now a part of the City of Bloomington, but are not a part of the Town of the City of Bloomington.  The effect of this referendum was to terminate the status of the City of Bloomington "as a city that is coterminous with a township" (60 ILCS 1/15-15(a) (West 1996), formerly Ill. Rev. Stat. 1991, ch. 139, par. 127).  
Nameoki Town­ship v. Granite City Town­ship, 
242 Ill. App. 3d 141, 146-47, 610 N.E.2d 111, 114-15 (1993); 
Bloomington Township v. City of Bloomington, 
No. 4-96-0370 (December 18, 1996) (unpublished order under Supreme Court Rule 23).  This termi­na­tion of status had adverse conse­quenc­es for the City of Bloomington in rela­tion to its rights to auto­mat­i­cally annex land into its cotermi­nous township.  
Nameoki, 
242 Ill. App. 3d at 146-47, 610 N.E.2d at 114-15 (dis­cussing section 1 of the Township Annexation Act (Ill. Rev. Stat. 1991, ch. 139, par. 127)); see also 
Town of the City of Bloomington v. Bloomington Town­ship, 
233 Ill. App. 3d 724, 728-29, 599 N.E.2d 62, 65 (1992).  		  Effective January 1, 1994, the legislature enacted section 20-5 of the Township Code (Code) (60 ILCS 1/20-5 (West 1996)), which provides:

"When the territory of any city in a 	

county under township organization is com-

posed of 5 or more congressional townships 

or fractional parts of congressional town-

ships and	the legal voters of the city want 

to organize the territory into one township, 

upon a petition of a least one-tenth of the 

legal voters of the city (to be ascertained 

by the votes cast at the last preceding pre-

siden­tial election), the county board of the 

county shall order submitted to the voters 

of the city, in accordance with the general 

election law, at the next general election, 

the ques­tion of consolidation	of the territory 

included in the city into one	township.  The 

board shall certify the proposition to the 

proper election officials, who shall submit 

the propo­si­tion at the general election in 

accor­dance with the general election law.  

The proposi­tion shall be in substantially 

the following form:

Shall (names or descrip­tions of congressional townships or part of congressional townships) con­

tained within (name of city) be consoli­dated into one township?

The votes shall be recorded as 'Yes' or 

'No'."

Thereafter petitions were circulated to submit the following question to the voters of the City of Bloomington at the November 3, 1998, general election:  "Shall those parts of Bloomington, Normal, Towanda, Dry Grove, Dale and Old Town congressional townships contained within the City of Bloomington be consolidated into one township?"

On June 1, 1998, Bloomington Township, Dale Township, Old Town Township, Dry Grove Township, Normal Township, and Towanda Township filed this declaratory judgment action, seeking to enjoin the Bloomington Election Commission from placing the referendum on the November 3, 1998, ballot.  On October 5, 1998, the circuit court ruled that the wording of the proposed referen­

dum was defective because it did not include the Town of the City of Bloomington in either the list of congressional townships or the name of the township to be created by the referendum.  

The circuit court's decision is clearly erroneous.  The form of the referendum is set out in section 20-5 of the Code.  The statu­to­ry form does not require that the name of the city town­ship be included.  Despite the adjacent townships' objec­

tions, there is no risk that the refer­en­dum, if adopt­ed, would result in consoli­dat­ing all of the terri­tory affected into a collar town­ship, inde­pendent of both the Town of the City of Bloomington and the adjacent town­ships.  It could be argued that the Town of the City of Bloomington had to be listed if it were a "congressional town­ship."  It clearly was not.  A "congres­sional township," or survey township, or geo­graphical township, is the familiar form of township referred to in deeds by language such as "Part of the Southeast Quarter of Section 22 in Township 3 South of the Base Line, Range 8 West of the Fourth Principal Meridian, Adams County, Illinois."  See 43 U.S.C. §751 (1994).  A con­gres­sio­nal town­ship contains 36 sections of land, each of which is one mile square.  There are also provisions for adding frac­tional townships to congressional townships.  The Town of the City of Bloomington is not a con­gres­sio­nal township.  Bloomington Town­ship, Dale Town­ship, Old Town Town­ship, Dry Grove Township, Normal Township, and Towanda Township are congressio­nal town­

ships.

The adjacent townships argue that we should dismiss this appeal because it is moot, that this referendum cannot be placed on the November 3, 1998, ballot, and that we cannot grant any further relief.  However, a court may resolve an otherwise moot issue if the question presented is of a public nature, an authoritative resolution of the question is desirable for the purpose of guiding public officers, and the question is likely to recur.  
Lucas v. Lakin, 
175 Ill. 2d 166, 170, 676 N.E.2d 637, 639-40 (1997).  The legislature has specifically provided that "[i]n the event any court of competent jurisdiction declares an elec­tion void, the court may order another election without regard to the schedule of elections set forth in this Article."  10 ILCS 5/2A-1(e) (West 1996).  We agree with the City of Bloomington that we should avoid an interpretation that allows objec­tors to obtain an erroneous ruling from a trial court that prevents the voters from vot­ing on an issue and then pre­vents review of that ruling because it is impossible to get the case to the reviewing court before the election is held.  Wrongful interfer­ence with a candidate's right of access to the ballot voids an elec­tion (see 
Reyes v. Bloomingdale Town­ship Electoral Board, 
265 Ill. App. 3d 69, 72-73, 638 N.E.2d 782, 784 (1994)); the errone­ous ruling here was no less effective at blocking that right of access to the ballot for the referendum's proponents.  As a result of the ruling, the voters were not accorded the statutorily authorized opportu­nity to resolve the matter by election.

The adjacent townships argue that adopting the posi­tion of the City of Bloomington will present a conflict between sections 15-15 and 15-20 of the Code, which allow townships to reject incorpo­ration of lands into a city township by referendum, and section 20-5.  60 ILCS 1/15-15, 15-20, 20-5 (West 1996).  The circuit court ruled against the adja­cent town­ships, and we agree.  It is not incon­sistent to allow town­ship voters to ini­tial­ly prevent inclu­sion in a city town­ship, but to give city voters the ulti­mate say on that issue if the conditions for bringing that question to the city voters are met.

We reverse the decision of the circuit court.  We remand with directions to allow the City of Bloomington and the Town of the City of Bloomington to place this referendum on the ballot for the municipal election scheduled for April 13, 1999, or the next available election after April 13, 1999, as the City of Bloomington and the Town of the City of Bloomington shall choose.          

Reversed and remanded with directions.

          McCULLOUGH and MYERSCOUGH, JJ., concur.